—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered September 22, 1994, which placed respondent-appellant’s children with the Commissioner of Social Services for up to 12 months, following a fact-finding determination that, inter alia, respondent father had sexually abused his daughter, Jennifer L., and that respondent-appellant knew or should have known of the abuse and failed to protect the child, and that, as a result, the other children were derivatively abused, unanimously affirmed, without costs.
The seven-year-old victim’s consistent out-of-court statements that appellant knew that her father had forced her to masturbate him, had beaten the child when appellant discov*326ered the abuse, and would beat her for reporting the abuse to outsiders, were corroborated by the out-of-court statements of her sister (Matter of Latasha M., 205 AD2d 457), by the testimony of a detective that when she paid a surprise visit to the home during the hours following the father’s arrest, she observed that Jennifer had many fresh bruises over her body, and by appellant’s incredible explanation thereof. Concur— Kupferman, J. P., Asch, Williams and Tom, JJ.